Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-13, 15 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon (US20160010259).
Regarding claims 1, 12-13, 15 and 16, Jeon teaches a laundry treating apparatus (see abstract) comprising: a main body 1 that defines a receiving space therein; a washing tub 2 disposed in the receiving space; and one or more suspension assemblies 100 that couple the washing tub 2 to the main body 1 and are configured to support the washing tub 2 on the main body 1, wherein the one or more suspension assemblies 100 comprise: a support rod 15 coupled to the main body 1, an elastic member 150 that is a coil spring and is disposed between the main body 1 and the washing tub 2 and surrounds the support rod 15, the housing 120 and the cap 110 (reads on claim 13), and a damper 110, 120 disposed at an end of the elastic member 150 and configured to move along a longitudinal direction of the support rod 15, the damper 110, 120 comprising: a cap 110 that comprises a male coupling portion 113 disposed at an outer surface of the cap 110 (see figures 4a, 4b, 7, paragraph [0051] where 113 is shown to protrude from 110), that defines a first through hole (reads on pocket of claim 15) receiving the support rod 15, and that is configured to support the washing tub 2 via a mount 112; the cap 110 comprising a plurality of pressing pieces 114, 116 that face an outer circumference of the support rod 15, the support rod 15 passing through a path defined between the plurality of pressing pieces 114, 116; a housing 120 that has a cylindrical shape, that defines an opened top surface configured to receive the cap 110, and that comprises a female coupling portion 121a disposed at an inner circumferential surface of the housing 120 and configured to couple to the male coupling portion 113 of the cap 110, the housing 120 defining a second through hole receiving the support rod 15; the housing 120 being configured to press the plurality of pressing pieces 114, 116 toward the support rod 15 and thereby reduce a size of the through-hole of the cap 110 based on coupling to the cap 110 (see paragraph [0051] and figure 4b where the 121a is shown to press inward on 113); and a friction member 131/170 (reads on friction portion of claim 16) disposed in the cap 110 and the housing 120 (when the cap 110 and housing 120 are connected to form an interior space as shown in figure 4b), the friction member 131/170 being configured to press the support rod 15 based on coupling of the female couple portion 121a and the male coupling portion 113; and being configured to move along the longitudinal direction of the support rod (reads on claim 12); the friction member 170 facing the plurality of pressing pieces 114, 116 and configured to press the support rod 15 by coming into contact with the support rod 15 based on the housing 120 coupling to the cap 110 (see figures 1-5, 7 and paragraphs [0023]-[0031], [0035]-[0043], [0051]-[0052]).
Regarding claim 10, Jeon teaches the limitations of claim 1. Jeon also teaches in figures 4b and 5 and paragraphs [0038]-[0040] that at least a portion of the cap 110 (see bottommost portions) is disposed inside the housing 120, and the cap 110 defines a pocket 115 that is capable of receiving at least a portion of the friction member 170, the pocket 115 being in communication with the first through hole.
Regarding claim 11, Jeon teaches the limitations of claim 1. Jeon also teaches in figures 4a and 4b that the friction member 131/170 has a cylindrical shape and defines a through hole receiving the support rod 15, and wherein the friction member 170 has: an outer circumferential surface in contact with an inner circumferential surface of the cap 110 (when slid upwards), and an inner circumferential surface in contact with an outer circumferential surface of the support rod 15.
Regarding claim 17, Jeon teaches the limitations of claim 16. Jeon also teaches in figure 7 that the plurality of pressing pieces 114, 116 are an even number of pressing pieces that are arranged around the outer circumference of the support rod 15 and that define the path through which the support rod 15 passes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US20160010259) as applied to claim 16.
Regarding claim 18, Jeon teaches the limitations of claim 16. Jeon also teaches in figure 7 and paragraphs [0038]-[0041] that the plurality of pressing pieces 114, 116 are arranged around the outer circumference of the support rod 15 and that define the path through which the support rod 15 passes, and that are arranged with regular intervals along a virtual circle defined about a center of the support rod 15. Jeon does not explicitly teach an odd number of pressing pieces. However, since Jeon teaches that the plurality of pressing pieces may be disposed so as to provide mechanical support and guide lubricant (paragraphs [0038]-[0041]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the number of pressing pieces may be chosen so as to optimize the desired mechanical support and lubricant guidance. Furthermore, it has been determined that the duplication of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Regarding claim 19, Jeon teaches the limitations of claim 16. Jeon also teaches in figures 4a, 4b that the friction member 131/170 comprises a portion that is recessed from a surface 132/172 in contact with the support rod 15. Jeon does not explicitly teach that the portion is uneven. However, since Jeon teaches that the friction member 131/170 is provided in order to provide a frictional effect, it would have been obvious to one of ordinary skill in the art that the roughness/smoothness of the portion may be chosen so as to optimize the frictional effect. Furthermore, it has been determined that changes in shape constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter
Claims 2-9, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record is Jeon (US20160010259). Jeon fails to teach/disclose all of the limitations of claims 2-9, 14 and 20. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711